Citation Nr: 1817471	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-22 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployabilty (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winkler


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1983 to May 1986, and March 1989 to January 1995.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2014 substantive appeal, the Veteran requested a hearing before the Board. In June 2015, February 2016, and February 2017 the Veteran requested his hearing request be withdrawn and requested the appeal proceed on the evidence of record. As such, his request is deemed withdrawn. See 38 C.F.R. §20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). In June 2017, the Veteran submitted a statement that he has been receiving Social Security disability since 2010 for PTSD. Such a statement suggests he is in receipt of disability benefits from the Social Security Administration (SSA). A review of the record does not reveal that VA has made any attempts to secure the Veteran's SSA records (or contain notice that such records have been destroyed or are otherwise unavailable). As SSA records are considered constructively of record, they must be sought for the record.

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and secure for the record copies of all medical records considered in their determination of the Veteran's claim for SSA disability benefits. If such records are unavailable, the reason for their unavailability must be explained for the record.

2. Upon completion of the above action, review the claims file to ensure that all development sought in this remand is completed, and then readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




